           Case 2:02-cr-00672-GMN-BNW Document 11 Filed 07/07/21 Page 1 of 3



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar No. 14853
 3   RONALD L. CHENG
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6621
     Fax: (702) 388-6418
 6   Email: ronald.cheng@usdoj.gov

 7   Attorneys for the United States of America

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                      Case No. 2:02-cr-00672-GMN-BNW
11
                       Plaintiff,                   GOVERNMENT’S MOTION FOR
12                                                  LEAVE TO DISMISS PURSUANT TO
                           vs.                      FEDERAL RULE OF CRIMINAL
13                                                  PROCEDURE 48(a)
     GUO JUN XU,
14
                      Defendant.
15

16

17
            Plaintiff United States of America, by and through its counsel of record, Christopher
18
     Chiou, Acting United States Attorney, and Ronald L. Cheng, Assistant United States
19
     Attorney, counsel for plaintiff United States of America, respectfully moves for leave of
20
     Court to dismiss the indictment and any outstanding warrants (if any) against defendant
21
     Guo Jun Xu, pursuant to Rule 48(a), Federal Rules of Criminal Procedure. Defendant Xu
22
     was charged in both this case and United States v. Chao Fan Xu, et al., No. 2:02-cr-00674-
23
     GMN-BNW (the “02-cr-674 Case”). The 02-cr-674 Case incorporated the charges in this
24
           Case 2:02-cr-00672-GMN-BNW Document 11 Filed 07/07/21 Page 2 of 3




 1   case, along with others, and defendant Guo Jun Xu was convicted and sentenced on the

 2   charges of conviction against him in the 02-cr-674 Case. Accordingly, the United States

 3   has determined that dismissing this case (no. 02-cr-00672-GMN-BNW), and any

 4   outstanding warrant, is in the best interests of justice.

 5          Accordingly, the United States respectfully requests that the Court dismiss the

 6   indictment and any outstanding warrant against the above-captioned defendant.

 7          Dated: July 7, 2021.

 8                                                Respectfully submitted,

 9
                                                      CHRISTOPHER CHIOU
10                                                    Acting United States Attorney

11
                                                      By /s/Ronald L. Cheng
12                                                    RONALD L. CHENG
                                                      Assistant United States Attorney
13
                                                      Attorneys for Plaintiff
14                                                    UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24
                                                  2
          Case 2:02-cr-00672-GMN-BNW Document 11 Filed 07/07/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                        Case No. 2:02-cr-00672-GMN-BNW

 4                    Plaintiff,                      [PROPOSED] ORDER OF DISMISSAL

 5                       vs.

 6   GUO JUN XU,

 7                   Defendant.

 8

 9

10          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the
11   United States hereby dismisses without prejudice the indictment and quashes the arrest
12   warrant in only this case against defendant Guo Jun Xu.
13                                                  CHRISTOPHER CHIOU
                                                    Acting United States Attorney
14

15                                                  By /s/Ronald L. Cheng
                                                    RONALD L. CHENG
16                                                  Assistant United States Attorney

17                                                  Attorneys for Plaintiff
                                                    UNITED STATES OF AMERICA
18
            Leave of Court is granted for the filing of the above dismissal.
19
                        9th 2021.
            Dated: July ____,
20

21                                                  THE HO WekslerI
                                                     Brenda
                                                    Brenda
                                                    United States
                                                    United  A M. District
                                                            StatesNAVARRO Judge Judge
                                                                   Magistrate   Judge
22

23

24
                                                3
